MR. JUSTICES DALY and HASWELL,
(dissenting):
We dissent.
The majority opinion sets forth section 92-1308, R.C.M.1947 of the Occupational Disease Act and section 92-204, R.C.M. 1947 of the Workmen's Compensation Act in their own language and establishes that employees who elect to come under the Act and qualify to receive benefits under the Act have no action at law against their employer. The language of section 92-1308, R.C.M.1947, uses the words: “The right to recover compensation pursuant to the provisions of this act for occupational diseases * * which in itself is a clear indication that they have exchanged the right of recovery under the Act, a statutory right, for their common law right of action against the employer. This quid pro quo basis for granting immunity to the employer from common law liability is well recognized, most recently in State ex rel. First National Bank v. District Court, 161 Mont. 127, 505 P.2d 408. This is a well recognized principle of law but it never has been viewed as denying the employee both remedies, i.e., in the context, that if you fail to qualify under the Act, as opposed to having; no injury, you lose both rights of recovery.
Section 92-1331, R.C.M.1947, quoted by the majority further-strengthens this doctrine in this language:
“There shall be no common-law right of action for damage-from occupational disease against an employer who elects to-come under the provisions of this act, excepting for those employees not eligible for compensation under the terms of this-act * * (Emphasis added).
This is merely a negative statement of the principle in section 92-1308, R.C.M.1947. If you are not eligible under the-*326Act, you have preserved your common law remedies.
At the Industrial Accident Board hearing the examiner found that under the Occupational Disease Act, section 92-1311, subd. Á(3), R.C.M.1947, that a claimant during a time period certain must have worked not less than 1,000 work shifts — claimant here had worked only.368.042 work shifts. The examiner immediately said:
“That seems to preclude immediately the possibility of any recovery under the Occupational Disease-Act, irregardless of what his medical findings1 are * *
This terminated the heating insofar as it related to the Occupational Disease Act.
: : - While making no comment regarding the merits of the cause of Action, claimant under the Act nonetheless has his common taw right of action. If he is denied this as the majority holds, he has no remedy át all.’ This is-not-the intent of this Act.
In our view, the; judgment of the trial- court - should be affirmed accordingly.